
	
		I
		111th CONGRESS
		1st Session
		H. R. 3497
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Levin (for
			 himself, Mr. Van Hollen, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that indebtedness incurred by a partnership in acquiring securities and
		  commodities is not treated as acquisition indebtedness for purposes of
		  determining the unrelated business taxable income of organizations which are
		  partners with limited liability.
	
	
		1.Indebtedness incurred by a
			 partnership in acquiring securities and commodities not treated as acquisition
			 indebtedness for purposes of determining unrelated business taxable income of
			 organizations which are partners with limited liability
			(a)In
			 generalSubsection (c) of section 514 of the Internal Revenue
			 Code of 1986 (relating to acquisition indebtedness) is amended by adding at the
			 end the following new paragraph:
				
					(10)Securities and
				commodities acquired by partnerships in which an organization is a partner with
				limited liability
						(A)In
				generalIn the case of any
				organization which is a partner with limited liability in a partnership, the
				term acquisition indebtedness does not, for purposes of this
				section, include indebtedness incurred or continued by such partnership in
				purchasing or carrying any qualified security or commodity.
						(B)Qualified
				security or commodityFor
				purposes of this paragraph, the term qualified security or
				commodity means any security (as defined in section 475(c)(2) without
				regard to the last sentence thereof), any commodity (as defined in section
				475(e)(2)), or any option or derivative contract with respect to such a
				security or commodity.
						(C)Application to
				tiered partnerships and other pass-thru entitiesRules similar to the rules of subparagraph
				(A) shall apply in the case of tiered partnerships and other pass-thru
				entities.
						(D)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this paragraph, including regulations to prevent the
				abuse of this
				paragraph.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
